OPINION — AG — **** CONTROL OVER HOUSING PROJECT BY HOUSING AUTHORITY **** WHERE A PUBLIC HOUSING PROJECT HAS BEEN APPROVED PURSUANT TO THE OKLAHOMA HOUSING AUTHORITIES ACT, 63 O.S. 1971 1051 [63-1051] THROUGH 1099, AND THERE IS NO CHANGE IN THE NATURE OF THE PROJECT, OR THE LOCATION OF SAID PROJECT, ALL AS APPROVED AT THE REQUIRED JOINT HEARING OF THE HOUSING AUTHORITY AND GOVERNING BODY, SAID ACT DOES NOT REQUIRE A SECOND HEARING TO DETERMINE LOCATION OF THE HOUSING UNITS. CITE: 63 O.S. 1971 1061 [63-1061](B) (MIKE D. MARTIN)